Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2016

                                    No. 04-16-00410-CR

                                   Patricia Ann HAINES,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 15-1337-CR-C
                        The Honorable William Old, Judge Presiding


                                       ORDER
        Patricia M. Wagner’s notification of late reporter’s record is hereby GRANTED. The
reporter’s record is due on or before September 26, 2016.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court